internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-110295-00 date date company corp a corp b corp c manager properties partnerships shareholders manager state plr-110295-00 city a b c d e f dear this letter responds to a letter from your authorized representative dated date and received by the internal_revenue_service on date as well as subsequent correspondence requesting a ruling that the rental income received by company from the properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code company represents the following facts company a state corporation elected under sec_1362 to be an s_corporation effective a effective that same date company elected under sec_1361 to treat its wholly-owned subsidiaries corps a b and c as qualified subchapter_s subsidiaries qsubs company has c_corporation earnings_and_profits the shareholders of company are listed in the legend of this letter corp a develops leases and operates commercial and residential real_estate the properties in city it owns interests in the properties either directly or through partnerships in which it owns an interest as a general_partner corp b has discontinued all business operations corp c is inactive neither of these corporations is covered by this ruling corp a either as owner or in its capacity as general_partner is responsible for properties corp a uses company to manage and monitor all aspects of its rental real_estate operations company with b full-time employees provides executive management administrative accounting and tax reporting services to corp a and other affiliates company uses manager a related corporation to handle the day-to- day operations of the properties manager has an on-site staff equivalent to c full-time employees to manage and maintain the properties plr-110295-00 through its own employees as well as through third-party contractors manager provides various services to the properties these services include maintenance and repair of building systems and structural_components eg electrical systems heating and air conditioning plumbing elevators roofs and masonry cleaning janitorial services painting alterations landscaping and grounds maintenance trash and snow removal pest control and building security manager serves as the owner’s representative in dealings with tenants and responds to all tenant service requests company either directly or as part of its distributive_share of partnership items received or accrued approximately d in rents and paid_or_incurred approximately e in relevant expenses for f on the properties except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1361 provides that except as provided in regulations i a corporation which is a qsub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation plr-110295-00 sec_1_1361-4 states that the separate existence of a qsub is ignored for federal tax purposes thus a corporation which is a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and items of income deduction and credit of the s_corporation based solely on the facts as represented by company in this ruling_request we conclude that the rents company received from the properties either directly or as part of its distributive_share of partnership income are not passive_investment_income under sec_1362 the ruling in this letter is based on information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's s_corporation and qsub elections further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely robert honigman acting assistant to the chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
